department of the treasury internal_revenue_service washington d c os exempt and division apr gg em fa vil nos yo krekeeekeerererererererererererer krrerekrrerrererrerrererererererer krrekerkerererereerrererererrerk legend taxpayer bank ira amount g spouse dear rerekerkkerekekerese kkrerrerrererereeeeeerererereerereerk hrrkekrrereeeekrererererrererererrreerere kreererererrererererererrereererereee krereekererererererrererkererererree krrkkeeekkke kekeerereereeererererererekre this is in response to your letter dated date as supplemented by additional correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted by you under penalty of perjury in support of the ruling requested the taxpayer was the owner of the individual_retirement_arrangement the ira described above the above-named bank was the custodian of the taxpayer's ira account a broker representing the bank provided the taxpayer with financial advice pertaining to the investments made within the ira in november of the taxpayer was informed by a bank representative that the certificate of deposit cd she had purchased from the bank as an ira investment was due to mature the bank representative set up a meeting with the taxpayer to discuss investment options for her ira during which the taxpayer decided to close out the cd and invest in securities the taxpayer represents that she was misinformed about her investment options that she intended to keep her money in the ira and that due to a misunderstanding the bank's representative caused amount g to be distributed from the taxpayer's ira account and deposited into her personal checking account the taxpayer states that she never intended to close out her ira amount g remains in the taxpayer's personal checking account the taxpayer further states that the bank's representative did not provide any explanation of the income_tax consequences of taking a distribution of amount g from her ira by the time the taxpayer realized that amount g had been distributed from her ira and that a taxable_event had occurred more than days had elapsed based on the facts and representations presented above your authorized representative has filed a request that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount g because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the taxpayer relied on the bank’s representative to transfer her ira assets from the matured cd issued by the bank into other investments within her ira due to an error by the bank's ie the ira custodian's representative amount g was distributed from the taxpayer's ira and deposited in her personal checking account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g from the taxpayer's ira account into her personal checking account the taxpayer is granted a period of days from the date_of_issuance of this ruling letter to contribute all or a portion of amount g into an ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to all or a portion of amount g that amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by code sec_401 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this ruling letter has been provided to the taxpayer's authorized representative in accordance with a power_of_attorney currently on file in this office if you wish to inquire about this ruling please contact keke eere ree ree krha eker rrr to se t ep ra t1 rrr ererrereerr eer eere ere please address all correspondence sincerely cobb a ls -aherss carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice
